MEMORANDUM2
Carolyn Kintz appeals pro se the district court’s summary judgment for the government in its action brought under the Federal Debt Collection Procedures Act, 28 U.S.C. § 3001, for failure to repay a student loan. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We review de novo the district court’s grant of summary judgment, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
Because Kintz has failed to present evidence that, after defaulting on her student loan, she paid the outstanding balance in full, the district court did not err by granting summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986) (summary judgment is appropriate where the documentary evidence produced by the parties permits only one conclusion); see also Brannan v. United Student Aid Funds, Inc., 94 F.3d 1260, 1262 n. 3 (9th Cir.1996).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.